Citation Nr: 0807831	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-24 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected recurrent lung 
collapse with postoperative residuals of thorascopic 
pleurodesis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, denying the veteran's 
claim for service connection for hypertension.  The veteran 
thereafter requested a hearing before the Board, sitting at 
the RO, and such hearing was afforded him in January 2008.  A 
transcript of that proceeding is of record.  At his January 
2008 hearing, the veteran submitted additional documentary 
evidence along with a waiver for its initial consideration by 
the RO.  

In view of the Board's decision below granting service 
connection for hypertension on a direct incurrence basis, the 
claim for secondary service connection for hypertension is 
moot. 

                   
                                                FINDINGS OF 
FACT

1.  The service medical records reflect several borderline 
high or elevated blood pressure readings while the veteran 
was on active duty from September 1992 to February 1997 and a 
diagnosis of labile hypertension was recorded during that 
time.

2.  There is competent evidence of elevated blood pressure 
readings post-service before hypertension was diagnosed and 
treated beginning in 2003.  

3.  It is at least as likely as not that the veteran's 
hypertension began during active service.  

                                                
                                           CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. 
§ 1110, 5107(b) (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).


                 REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
hypertension is warranted.  Therefore, a further discussion 
of the VCAA duties is unnecessary.  

II. Law & Regulations 

a. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

b. Standard of Proof:  38 U.S.C.A. § 5107 (West 2002) sets 
forth the standard of proof applied in decisions on claims 
for veterans' benefits. A veteran will receive the benefit of 
the doubt when an approximate balance of positive and 
negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Thus, when a veteran seeks benefits and the evidence 
is in relative equipoise, the veteran prevails.  Wells v. 
Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III. Analysis

The post-service medical evidence shows that the veteran was 
diagnosed with hypertension and has been treated for such 
with medication since at least 2003.  The service medical 
records show several elevated systolic blood pressure 
readings and at least one elevated diastolic reading.  It is 
apparent from the readings taken that hypertension was 
suspected and at one point an impression of labile 
hypertension was recorded.  The question that remains is 
whether there is a nexus between the veteran's current 
hypertension and service. 

The Board notes that in testimony from the veteran's 
girlfriend, a nurse, it becomes apparent that the veteran has 
had elevated blood pressure readings during the period 
between his separation from service in 1997 and when he was 
diagnosed with hypertension in 2003.  This testimony supports 
a finding of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Voerth, supra.  While there is no competent 
opinion that addresses the question of a nexus, given the 
relatively short time frame between the diagnosis of labile 
hypertension during service and the firm diagnosis of 
hypertension after service and the chronic nature of the 
disease in question, the Board finds that it is at least as 
likely as not that the veteran's hypertension had its onset 
during service.  When the evidence of record falls at least 
in equipoise, the veteran prevails.  With application of the 
benefit-of-the-doubt doctrine, the Board finds that service 
connection for hypertension is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

                                                                                          
                                                  




                                                          
ORDER

Service connection for hypertension is granted.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

























Department of Veterans Affairs


